UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 16-1377


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

TOWN OF CARY NORTH CAROLINA; HAROLD WEINBRECHT, Mayor; STATE
OF NORTH CAROLINA; WAKE COUNTY PUBLIC SCHOOL SYSTEM; PATTI
HEAD; NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES;
ALBERT SINGER, Wake County North Carolina County Attorney;
TRIANGLE FAMILY SERVICES; MILES WRIGHT, Interim CEO,

               Defendants - Appellees.



                              No. 16-1378


WILLIAM SCOTT DAVIS, II,

               Plaintiff - Appellant,

          v.

SCOTT L. WILKINSON,

               Defendant - Appellee.



                              No. 16-1380


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,
          v.

WILLIAM SCOTT DAVIS, II,

                Defendant - Appellant.



                             No. 16-1381


WILLIAM SCOTT DAVIS, II, and (a minor) J.F.D.,

                Plaintiff - Appellant,

          v.

JUDGE MONICA M. BOUSMAN, individually and as Juvenile State
Court Judge North Carolina, Wake County; ERICK CHASSE
CHASSE, individually and as a Juvenile State Court Judge,
North Carolina, Wake County; JAMES FULLWOOD, individually
and a Juvenile State Court Judge, North Carolina, Wake
County; ROBERT B. RADAR, individually and as a Juvenile
State Court Judge, North Carolina, Wake County 10th Judicial
District,   Chief    District   Judge;    MARGARET   EAGLES,
individually and a Juvenile of the State of North Carolina,
10th Judicial District; BEVERLY PURDUE, individually and as
Governor of the State of North Carolina; JOHN C. MARTIN,
individually and a Chief Judge of the North Carolina Court
of Appeals and Chief of the N.C. Judicial Standards
Commission,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge.    (5:08-cv-00176-BO; 5:11-cv-00031-BO; 5:12-cv-
00413-BO; 5:14-cv-00006-BO)


Submitted:   March 7, 2017                 Decided:    April 19, 2017


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.

                                  2
Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

       In these consolidated appeals, William Scott Davis, Jr.,

appeals the district court’s order denying his motion for relief

from judgment in four closed civil cases.                        We have reviewed the

record and find that these appeals are frivolous.                           Accordingly,

we dismiss the appeals for the reasons stated by the district

court.      Davis   v.    Town        of    Cary    N.C.,        No.    5:08-cv-00176-BO

(E.D.N.C.    Feb.   25,    2016).           We     deny    all     of    Davis’    pending

motions,    including     his    motions         for    stay,     for    appointment     of

counsel, and for appointment of a guardian ad litem.

       Davis has a long history of filing pro se appeals and other

actions in this court.            He has filed more than 100 such cases

since the beginning of 2014.                 In none of these actions has he

yet been granted relief.              On January 27, 2017, by order to show

cause, Davis was ordered to show why he should not be sanctioned

for filing frivolous appeals, motions, and other documents, and

why he should not be enjoined from future filings.

       Having reviewed Davis’ response to our order, we find his

arguments    unpersuasive        and       conclude       that    a    prefiling   review

system is warranted in light of Davis’ utter disregard for the

limited resources of this court.                    See In re Vincent, 105 F.3d
943,   945-46   (4th     Cir.    1997)       (per      curiam).         Accordingly,     we

enjoin Davis from filing any civil appeal in this court unless a

district    court   judge       has    certified          that    the    appeal    is   not

                                             4
frivolous.      We further enjoin Davis, in any civil matter, from

filing any original action, petition, or motion in this court

unless   this     court   has   certified   that    the    filing     is   not

frivolous.      Any document failing to meet these requirements will

be returned to Davis without being placed on the court’s docket.

     We dispense with oral argument because the facts and legal

contentions     are   adequately   presented   in   the   materials    before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                     5